  Case 3:21-cv-00121-SMY Document 4 Filed 07/20/21 Page 1 of 2 Page ID #34




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARMELL BROWN                                   )
                                                 )
                      Petitioner,                )
                                                 )
       vs.                                       )       Case No. 21-cv-121-SMY
                                                 )
ANTHONY WILLS,                                   )
                                                 )
                      Respondent.                )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court for case management. Petitioner Charmell Brown filed this

habeas corpus action pursuant to 28 U.S.C. § 2254 on February 2, 2021 but did not submit the

filing fee with his Petition. On February 2, 2021, the Court ordered Brown to either pay the $5.00

filing fee, submit a motion to proceed in forma pauperis (“IFP”) no later than March 4, 2021, or

face dismissal of this action for want of prosecution. (Doc. 3). More than 30 days have passed

since that deadline, and Brown has not paid the filing fee, filed a motion to proceed IFP, or

submitted any related correspondence to the Court.

       Accordingly, this habeas corpus action is DISMISSED with prejudice for failure to

prosecute. FED. R. CIV. P. 41(b); see generally James v. McDonald’s Corp., 417 F.3d 672, 681

(7th Cir. 2005); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Lucien v. Breweur, 9 F.3d

26, 29 (7th Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice). The

Clerk is DIRECTED to CLOSE THIS CASE and enter judgment accordingly. All pending

motions are TERMINATED AS MOOT.

       If Petitioner wishes to appeal the dismissal of this case, his notice of appeal must be filed

with this Court within 30 days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A motion for

                                                1
  Case 3:21-cv-00121-SMY Document 4 Filed 07/20/21 Page 2 of 2 Page ID #35




leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). Petitioner must be granted a certificate of appealability

prior to appealing. See 28 U.S.C. § 2253(c); Walker v. O’Brien, 216 F.3d 626, 630 (7th Cir. 2000).

If Petitioner does choose to appeal and is allowed to proceed IFP, he will be liable for a portion of

the $505.00 appellate filing fee (the amount to be determined based on his prison trust fund account

records for the past six months) irrespective of the outcome of the appeal. See FED. R. APP. P.

3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan

v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir.

1998).

         A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may

toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot

be extended. Other motions, including a Rule 60 motion for relief from a final judgment, do not

toll the deadline for an appeal.

         IT IS SO ORDERED.

         Dated: July 20, 2021



                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 2
